DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Examiners Note on the Interpretation of the Claims.  The office notes that the independent claims have been amended to recite, part: 
(a) determining, if an identity of the target terminal is not carried in n pieces of target downlink information that are detected with the preset monitoring occasion, that the target downlink information specific to the target terminal is absent with the preset monitoring occasion, wherein n is an integer greater than or equal to 1 
And 
(b) if transmission indication information and scheduling information for the target downlink information are detected with the preset monitoring occasion before the target downlink information is detected, and the target downlink information is not scheduled by the scheduling information for the target downlink information, determining that target downlink information specific to the target terminal is absent with the preset monitoring occasion. 
The prior art reference can teach:
Just (a);
Just (b); or 
Both (a) and (b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 14, 17-19, 21-24, 26-28,  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claims 1 recites, in part, “monitoring target downlink information within a preset monitoring occasion for the target downlink information, wherein the target downlink information, is system information, or discontinuous reception information”.  The applicants have amended out the paging message, however, the specification discloses that the identity of the user terminal is based on the paging message or the P-RNTI. For example, the applicants disclosure at par.[0039 – 0040] discloses that the terminal can detect target downlink information, but the detected information is not specific to the terminal. Case 2: discloses that the UE does not detect any target downlink information because the network does not send any. Within the two cases the detection of the target downlink information specific to the terminal, is based on the terminal detecting information which corresponds to the identity of the terminal. For example, the disclosure at par.[0041 – 0043] which recites, the claimed:
“if target downlink information specific to the target terminal is absent 
among n pieces of target downlink information that are detected within the preset monitoring occasion, determining that target downlink information specific to the target terminal is absent within the preset monitoring occasion, where n is an integer greater than or equal to 1”; and
	“Specifically, if the target downlink information does not carry 
identification information of the target terminal, it indicates that the target downlink information is not specific to the target terminal; or if the target downlink information carries the identification information of the target terminal, it indicates that the target downlink information is specific to the target terminal.”;
“or example, when the target downlink information is a paging message, the target terminal monitors a physical downlink control channel (Physical Downlink Control Channel, PDCCH) at the start position of the PO. If the PDCCH carries a paging radio network temporary identity (Paging Radio Network Temporary Identity, P-RNTI), the target terminal further receives the paging message according to an indication of the PDCCH. When n paging messages received by the target terminal carries no paging message with an identifier of the target terminal, the terminal stops monitoring the paging message within the preset monitoring occasion.”.
As shown in the above paragraphs, the specification teaches that the terminal identifying whether there is information specific to the terminal based on the reception of paging information in the PDCCH.  That is, the disclosure teaches that the PDCCH that the UE receives has some paging information therein, and the UE parses the PDCCH for a time period and if it does not find it’s identifier (e.g. paging information/P-RNTI), then it will stop monitoring the PDCCH prematurely, which is a technique known in the art as discussed in Liu below. The specification also teaches that the UE does not detect its identity if the network does not send any PDCCH as discussed in alternative/embodiment 2 above. In other words, the PDCCH of the applicants invention has to have the paging information when receiving the PDCCH in order to determine whether or not it’s identity is in the paging message or the UE does not receive the PDCCH at all, thus the UE would not be able to detect its identifier.
 Furthermore, the paging message is used to update the system information and the DRX information, as discussed in the applicants disclosure (par.[0004 and 0081]), which is also known in the art, and further the applicants invention is directed proactive power savings such that the UE does not have to monitor the entirety of the PDCCH when it does not detect its own P-RNTI.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 101534516 A1) in view of Ng et al. (US 2018/0219606 A1).
Regarding claims  29, Liu discloses determining, if the identity of the target terminal is not carried n pieces of target downlink information that are detected within the preset monitoring occasion comprises (pg.17 which describes a UE attempting to detect its ID in a paging monitoring interval):
determining that the identity of the target terminal is not carried n pieces of target downlink information that are detected on resources within the preset monitoring occasion; or 
determining that the identity of the target terminal is not carried n pieces of target downlink information that are detected on resources within the preset monitoring occasion; or 
determining that the identity of the target terminal is not carried n pieces of target downlink information that are detected on resources corresponding to within the preset monitoring occasion (pg.17 which recites, in part, “Thus for a certain MS, only needs to receive one or more frames can be received to the corresponding paging message, and does not need to monitor the paging monitoring interval in all of the frame so as to reduce the monitoring load of the MS, saving the device resource of the MS, so as to improve the running performance of the whole system.”).
 While the disclosure of Liu teaches receiving or not receiving a identifier of the MS on resources transmitted to the MS, it doesn’t explicitly disclose:
a plurality of resources, or rather resources associated with a reference signal identifier (e.g. an CSI-RS or SSBlock ).
However, allocating identifier to reference signals was well-known prior to the filing of the instant application. For example, the disclosure of Ng teaches:
Detecting resources corresponding to a plurality of reference signal identifiers (par.[0218] which recites, in part, “The PDCCH associated with the second CORESET can also be common, UE-group common or unicast PDCCH (differentiated e.g. by RNTI)…… The CORESETs configured by UE-specific RRC message includes QCL information that indicates the identity of a CSI-RS or a SS block.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the power savings as discussed in Liu, with the reception of an ID on resources (e.g. beams) that are associated with a reference signals as discussed in Ng. The motivation/suggestion would have been that 5G-NR introduced the reference signal identifier to assist with beam measurement and identification, and is a technique that reduces UE beam measurement overhead and is standard in the art. 

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 101534516 A1) in view of Niu et al. (US 2021/0136726 A1).
Regarding claims  29, Liu discloses determining, if the identity of the target terminal is not carried n pieces of target downlink information that are detected within the preset monitoring occasion comprises (pg.17 which describes a UE attempting to detect its ID in a paging monitoring interval):
determining that the identity of the target terminal is not carried n pieces of target downlink information that are detected on resources within the preset monitoring occasion; or 
determining that the identity of the target terminal is not carried n pieces of target downlink information that are detected on resources within the preset monitoring occasion; or 
determining that the identity of the target terminal is not carried n pieces of target downlink information that are detected on resources corresponding to within the preset monitoring occasion (pg.17 which recites, in part, “Thus for a certain MS, only needs to receive one or more frames can be received to the corresponding paging message, and does not need to monitor the paging monitoring interval in all of the frame so as to reduce the monitoring load of the MS, saving the device resource of the MS, so as to improve the running performance of the whole system.”).
 While the disclosure of Liu teaches receiving or not receiving a identifier of the MS on resources transmitted to the MS, it doesn’t explicitly disclose:
a plurality of resources, or rather resources associated with a reference signal identifier (e.g. an CSI-RS or SSBlock ).
However, allocating identifier to reference signals was well-known prior to the filing of the instant application. For example, the disclosure of Ng teaches:
Detecting resources corresponding to a plurality of reference signal identifiers (par.[0034] which recites, in part, “The first embodiment discloses a newly added synchronization signal block, system information, or paging message transmission opportunity that can be associated with the newly added SSB index or Channel State Information Reference Signal (CSI-RS) resource identifier (ID).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the power savings as discussed in Liu, with the reception of an ID on resources (e.g. beams) that are associated with a reference signals as discussed in Ng. The motivation/suggestion would have been to reduce delays in system access in the unlicensed spectrum (Niu: par.[0031]).
Regarding claim 30, Niu discloses:
wherein the values of n for the reception of resources associated with different reference signal identifiers are the same or different (par.[0034 – 0038]).


Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. With regard to applicants arguments in view of Yi (US 201/0192436 A1), those arguments are moot because Yang is no longer used in the rejection of the claims. With regard to Liu (CN 101534516 A1), the applicants allege that Liu teaches monitoring of a paging message, which the examiner agrees, yet the applicant alleges that claim 29 is directed to a paging message. However, the disclosure of claim 29 does not recite a paging message at all, and requires the determination of the target identity in the downlink information. In Liu pg.17 the disclosure teaches identifying the MS-ID in the downlink information and if not acquiring the MS-ID then stop monitoring during the monitoring interval. Thus, the disclosure of Liu, satisfactorily teaches the claims, and the claims stand as rejected.
With regard to independent claims 1, 19, and 14, which have amended out the wherein the target downlink information comprises at least one of the following information: a paging message. The examiner addressed the new limitation or lack of a paging message in the 112 rejection above. Thus, 1, 9, and 14, along with each of their respective dependent claims are rejected for the reasons given above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2008/0214249 A1) “Sleep Mode Controlling Apparatus and Method in Cellular System”
Bultan et al. (US 2007/0064662 A1) “Method and Apparatus for Managing Power During a Discontinuous Reception Mode” fig.1 and par.[0007 – 0008].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411